         Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 PARITY NETWORKS LLC,                               §
                                                    §
        Plaintiff,                                  §
                                                    § CIVIL ACTION NO. 6:20-cv-00051
 v.                                                 §
                                                    § JURY TRIAL DEMANDED
 MELLANOX TECHNOLOGIES, INC.,                       §
                                                    §
        Defendant.                                  §



                                   ORIGINAL COMPLAINT

       Plaintiff Parity Networks LLC (“Plaintiff” or “Parity Networks”), by and through its

attorneys, for its Original Complaint against Mellanox Technologies, Inc. (“Defendant” or

“Mellanox”), and demanding trial by jury, hereby alleges as follows:

                               I. NATURE OF THE ACTION

               This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 271, et seq., to enjoin and obtain damages resulting from Defendant’s

unauthorized use, sale, and offer to sell in the United States of products, methods, processes,

services and/or systems that infringe Parity Networks’ United States patents, as described herein.

               Mellanox manufactures, provides, uses, sells, offers for sale, imports, and/or

distributes infringing products and services; and encourages others to use its products and services

in an infringing manner, including their customers, as set forth herein.

               Parity Networks seeks past and future damages and prejudgment and post-judgment

interest for Mellanox’s past infringement of the Patents-in-Suit, as defined below.
          Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 2 of 16




                                           II. PARTIES

                Plaintiff Parity Networks is a limited liability company organized and existing

under the laws of the State of Delaware. Parity Networks’ registered agent for service of process

in Texas is InCorp Services, Inc., 815 Brazos Street, Suite 500, Austin, Texas 78701.

                On information and belief, Defendant Mellanox is a corporation organized under

the laws of California, with an established place of business in this District at 10801 N MoPac

Expressway, Building 1, Suite 300, Austin, Texas 78759. Mellanox’s registered agent for service

of process in Texas is Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas

78701.

                             III. JURISDICTION AND VENUE

                This is an action for patent infringement which arises under the Patent Laws of the

United States, namely, 35 U.S.C. §§ 271, 281, 283, 284 and 285.

                This Court has exclusive jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

                On information and belief, venue is proper in this District pursuant to 28 U.S.C.

§§ 1391(b), 1391(c), and 1400(b) because Mellanox has a regular and established place of business

in this district, transacted business in this District, and has committed and/or induced acts of patent

infringement in this district.

                On information and belief, Defendant Mellanox is subject to this Court’s specific

and general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due

at least to its substantial business in this forum, including: (i) at least a portion of the infringements

alleged herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses

of conduct, and/or deriving substantial revenue from goods and services provided to individuals

in Texas and in this Judicial District.

                                          ORIGINAL COMPLAINT
                                                  -2-
          Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 3 of 16




                              IV. FACTUAL ALLEGATIONS

                                          PATENTS-IN-SUIT

               Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

6,553,005 (the “’005 Patent,” attached as Exhibit 1), entitled “Method and Apparatus for Load

Apportionment among Physical Interfaces in Data Routers,” issued on April 22, 2003.

               Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

7,719,963 (the “’963 Patent,” attached as Exhibit 2), entitled “System for Fabric Patent Control,”

issued on May 18, 2010.

               Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

7,103,046 (the “’046 Patent,” attached as Exhibit 3), entitled “Method and Apparatus for

Intelligent Sorting and Process Determination of Data Packets Destined to a Central Processing

Unit of a Router or Server on a Data Packet Network,” issued on September 5, 2006.

               Together, the foregoing patents are referred to herein as the “Patents-in-Suit.”

Parity Networks is the assignee of the Patents-in-Suit and has all rights to sue for infringement and

collect past and future damages for the infringement thereof.

                                         DEFENDANT’S ACTS

               Mellanox is a global provider of data networking products and solutions and

provides hardware and software directed to switching and routing network data to its customers in

the United States, including in this District.

               Mellanox implements a variety of network operating systems (“NOS”) on its

ethernet switches. In particular, Mellanox implements its “Onyx” NOS on its switches. Onyx is

the successor to Mellanox’s “MLNX-OS Ethernet” operating system and “[f]eatur[es] a robust

Layer 3 protocols stack, built-in workflow automation, monitoring & visibility tools, and high

availability mechanisms.” https://www.mellanox.com/page/mlnx_onyx?mtag=onyx_software.

                                        ORIGINAL COMPLAINT
                                                -3-
         Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 4 of 16




Presently, Mellanox supports at least the following four versions of Onyx on its switches: Onyx

v3.8.2110; Onyx v3.8.2102; Onyx v3.8.2008; Onyx v3.8.1208; Onyx v3.8.1174; Onyx v3.8.1118;

and Onyx v3.8.1112. See https://docs.mellanox.com/category/onyx.

              Mellanox also implements the “Cumulus Linux” NOS on its ethernet switches.

Cumulus Linux is “purpose-built for automation, scalability, and flexibility using web-scale

principles      found        in       the       world’s       largest       data       centers.”

https://www.mellanox.com/page/cumulus_linux?ssn=o6glbqks34ji83tlp00tqcupu4.           Presently,

Mellanox supports at least the following four versions of Cumulus Linux on its switches: Onyx

v3.8.2110; Onyx v3.8.2102; Onyx v3.8.2008; Onyx v3.8.1208; Onyx v3.8.1174; Onyx v3.8.1118;

and Onyx v3.8.1112. See https://docs.mellanox.com/category/onyx

              In that regard, Mellanox makes, uses, and sells switches running the Mellanox

Onyx and Cumulus Linux NOSs. For example, Mellanox makes, uses, sells, and offers for sale

the SN2000 series of switches (including the SN2010, SN2100, SN2410, SN2700, and SN2740),

the SN3000 series of switches (including the SN3800, SN3700, SN3700C, SN3510, and SN3420)

the SX1012 and SX1012X switches, which can be purchased 1 with the Onyx or Cumulus Linux

NOS. The SN2000 series of switches “builds the industry’s highest density 25GbE and 100GbE

switching solutions [and] provides optimized hardware for spine, leaf, top-of-rack (ToR) and

storage switching.”

https://www.mellanox.com/page/products_dyn?product_family=251&mtag=sn2000.            Similarly,

the SN3000 series of switches were “built for the modern datacenter [and] combine high

performance packet processing, rich datacenter features, cloud network scale and visibility with



1
 At least some of these products have been “end-of-lifed,” but may still be commercially
available and/or were sold during the relevant damages period. See
https://www.mellanox.com/sites/default/files/related-docs/eol/Mellanox_EOL_products.xlsx.
                                     ORIGINAL COMPLAINT
                                             -4-
         Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 5 of 16




flexible form factors.”    https://www.mellanox.com/page/products_dyn?product_family=280&

mtag=sn3000_label

               The Cumulus Linux NOS supports a type of bonding known as link aggregation

that utilizes a packet’s characteristics, including source IP address and destination IP address, to

choose a set of egress ports, such as those defined by a link aggregation group (“LAG”).

Specifically, a hash is calculated that is used together with equal cost multi-pathing (“ECMP”), to

determine which path a particular packet follows in the switch, as described below:




                                       ORIGINAL COMPLAINT
                                               -5-
         Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 6 of 16




Cumulus        Linux,   v     3.6,    Bonding     Link     Aggregation,    available          at:
https://docs.cumulusnetworks.com/version/cumulus-linux-36/Layer-2/Bonding-Link-
Aggregation/




Cumulus         Linux,     v      3.6,      Network       Topology,      available            at:
https://docs.cumulusnetworks.com/version/cumulus-linux-36/Layer-3/Network-Topology/.

               Further, Mellanox’s Onyx NOS supports quality of service (“QoS”) classification

for queuing packets into specific categories. Specifically, Onyx supports 802.1X authentication,

an IEEE standard for port-based network access control, for queuing packets according to

category. This classification process and supported trust levels are described by Mellanox:




                                      ORIGINAL COMPLAINT
                                              -6-
         Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 7 of 16




Mellanox Onyx User Manual, Rev. 3.8.2110, Quality of Service (QoS), available at:
https://docs.mellanox.com/pages/viewpage.action?pageId=19812480.

               The Onyx NOS further supports QoS features that are designed to minimize or

avoid congestion in a switch. Specifically, Onyx supports random early detection (“RED”) and

weighted random early detection (“WRED”). RED and WRED are queuing disciplines that are

designed to avoid congestion and prevent the switch’s buffer from filling up by dropping incoming

packets based on how full a queue is and specified minimum and maximum threshold values for

queue length. This process is generally depicted in the graphic below:

                                      ORIGINAL COMPLAINT
                                              -7-
         Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 8 of 16




Mellanox Onyx User Manual, Rev. 3.8.2110, Quality of Service (QoS), available at:

https://docs.mellanox.com/pages/viewpage.action?pageId=19812480

               Mellanox instructs its customers regarding the implementation and operation of the

accused instrumentalities, including at https://mymellanox.force.com/support/VF_SerialSearch,

https://academy.mellanox.com/en/, and https://community.mellanox.com/s/.

               On information of belief, Defendant Mellanox also implements contractual

protections in the form of license and use restrictions with its customers to preclude the

unauthorized reproduction, distribution and modification of its software.

                                      ORIGINAL COMPLAINT
                                              -8-
          Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 9 of 16




               Moreover, on information and belief, Defendant Mellanox implements technical

precautions to attempt to thwart customers who would circumvent the intended operation of

Mellanox’s products.

               Defendant Mellanox had knowledge of the Patents and the infringing as early as

the date when Parity Networks effected service of the Complaint.

                       V. COUNTS OF PATENT INFRINGEMENT

                                         COUNT ONE
                           INFRINGEMENT OF U.S. PATENT NO. 6,553,005

               Parity Networks incorporates by reference its allegations in Paragraphs 1-24 as if

fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’005

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, Defendant Mellanox, without authorization or license

from Parity Networks, has been and is presently directly infringing at least claim 1 of the ’005

Patent, as infringement is defined by 35 U.S.C. § 271(a), including through making, using

(including for testing purposes), selling and offering for sale methods and articles infringing one

or more claims of the ’005 Patent. Defendant Mellanox is thus liable for direct infringement of

the ’005 Patent pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Mellanox switches utilizing the Onyx or

Cumulus Linux network operating systems, including the SN2000 series (e.g. the SN2010,

SN2100, SN2410, SN2700, and SN2740) and SN3000 series (e.g. the SN3800, SN3700,

SN3700C, SN3510, and SN3420) of switches, which use link aggregation, equal-cost multi-path




                                       ORIGINAL COMPLAINT
                                               -9-
         Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 10 of 16




routing, and hashing functions to determine the route and egress port used by particular packets

such that packets with common source/destination address pairs use a common egress port.

                On information and belief, Defendant Mellanox, without authorization or license

from Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’005

Patent, including actively inducing infringement of the ’005 Patent under 35 U.S.C. § 271(b). Such

inducements include without limitation, with specific intent to encourage the infringement,

knowingly inducing consumers to use infringing articles and methods that Mellanox knows or

should know infringe one or more claims of the ’005 Patent. Mellanox instructs its customers to

make and use the patented inventions of the ’005 Patent by operating Mellanox’s products in

accordance with Mellanox’s specifications. Mellanox specifically intends its customers to infringe

by implementing, among others, link aggregation, equal-cost multi-path routing, and hashing

functions to determine the route and egress port used by particular packets such that packets with

common source/destination address pairs use a common egress port.

                On information and belief, Defendant Mellanox, without authorization or license

from Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’005

Patent, including contributory infringement of the ’005 Patent under 35 U.S.C. § 271(c) and/or §

271(f), either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Mellanox knows that the infringing

products (i) constitute a material part of the inventions claimed in the ’005 Patent; (ii) are especially

made or adapted to infringe the ’005 Patent; (iii) are not staple articles or commodities of

commerce suitable for non-infringing use; and (iv) are components used for or in switches to

implement, among others, link aggregation, equal-cost multi-path routing, and hashing functions




                                         ORIGINAL COMPLAINT
                                                -10-
          Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 11 of 16




to determine the route and egress port used by particular packets such that packets with common

source/destination address pairs use a common egress port.

               As a result of Mellanox’s infringement of the ’005 Patent, Parity Networks has

suffered monetary damages, and is entitled to an award of damages adequate to compensate it for

such infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                         COUNT TWO
                           INFRINGEMENT OF U.S. PATENT NO. 7,719,963

               Parity Networks incorporates by reference its allegations in Paragraphs 1-31 as if

fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’963

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, Defendant Mellanox, without authorization or license

from Parity Networks, has been and is presently directly infringing at least claim 1 of the ’963

Patent, as infringement is defined by 35 U.S.C. § 271(a), including through making, using

(including for testing purposes), selling and offering for sale methods and articles infringing one

or more claims of the ’963 Patent. Defendant Mellanox is thus liable for direct infringement of

the ’963 Patent pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Mellanox switches utilizing the Mellanox

Onyx or Cumulus Linux network operating systems, including the SN2000 series (e.g. the

SN2010, SN2100, SN2410, SN2700, and SN2740) and SN3000 series (e.g. the SN3800, SN3700,

SN3700C, SN3510, and SN3420) of switches, which support using a WRED algorithm on packet

queues to drop packets as a function of queue size (or buffer) in order to manage congestion in the

switch.


                                       ORIGINAL COMPLAINT
                                              -11-
         Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 12 of 16




                On information and belief, at least since the filing of the Original Complaint,

Defendant Mellanox, without authorization or license from Parity Networks, has been and is

presently indirectly infringing at least claim 1 of the ’963 Patent, including actively inducing

infringement of the ’963 Patent under 35 U.S.C. § 271(b). Such inducements include without

limitation, with specific intent to encourage the infringement, knowingly inducing consumers to

use infringing articles and methods that Mellanox knows or should know infringe one or more

claims of the ’963 Patent. Mellanox instructs its customers to make and use the patented inventions

of the ’963 Patent by operating Mellanox’s products in accordance with Mellanox’s specifications.

Mellanox specifically intends its customers to infringe by, among others, designing and fabricating

its switches and routers to use a WRED algorithm on packet queues to drop packets as a function

of queue size (or buffer) in order to manage congestion in the switch.

                On information and belief, Defendant Mellanox, without authorization or license

from Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’963

Patent, including contributory infringement of the ’963 Patent under 35 U.S.C. § 271(c) and/or §

271(f), either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Mellanox knows that the infringing

products (i) constitute a material part of the inventions claimed in the ’963 Patent; (ii) are especially

made or adapted to infringe the ’963 Patent; (iii) are not staple articles or commodities of

commerce suitable for non-infringing use; and (iv) are components used for or in switches and

routers to implement a WRED algorithm on packet queues to drop packets as a function of queue

size (or buffer) in order to manage congestion in the switch.




                                         ORIGINAL COMPLAINT
                                                -12-
         Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 13 of 16




               As a result of Mellanox’s infringement of the ’963 Patent, Parity Networks has

suffered monetary damages, and is entitled to an award of damages adequate to compensate it for

such infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                        COUNT THREE
                           INFRINGEMENT OF U.S. PATENT NO. 7,103,046

               Parity Networks incorporates by reference its allegations in Paragraphs 1-38 as if

fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’046

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, Defendant Mellanox, without authorization or license

from Parity Networks, has been and is presently directly infringing at least claim 1 of the ’046

Patent, as infringement is defined by 35 U.S.C. § 271(a), including through making, using

(including for testing purposes), selling and offering for sale methods and articles infringing one

or more claims of the ’046 Patent. Defendant Mellanox is thus liable for direct infringement of

the ’046 Patent pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Mellanox switches utilizing the Mellanox

Onyx network operating system, including the SN2000 series (e.g. the SN2010, SN2100, SN2410,

SN2700, and SN2740), SN3000 series (e.g. the SN3800, SN3700, SN3700C, SN3510, and

SN3420), SX1012, and SX1012X switches. These products include one or more packet processors

that categorize packets into categories based on the source of the packet and the packets are placed

in a queue and processed by a CPU based on a priority of those categories.

               On information and belief, at least since the filing of the Original Complaint,

Defendant Mellanox, without authorization or license from Parity Networks, has been and is


                                       ORIGINAL COMPLAINT
                                              -13-
         Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 14 of 16




presently indirectly infringing at least claim 1 of the ’046 Patent, including actively inducing

infringement of the ’046 Patent under 35 U.S.C. § 271(b). Such inducements include without

limitation, with specific intent to encourage the infringement, knowingly inducing consumers to

use infringing articles and methods that Mellanox knows or should know infringe one or more

claims of the ’046 Patent. Mellanox instructs its customers to make and use the patented inventions

of the ’046 Patent by operating Mellanox’s products in accordance with Mellanox’s specifications.

Mellanox specifically intends its customers to infringe by, among others, designing and fabricating

its switches and routers to utilize one or more packet processors that categorize packets into

categories based on the source of the packet, place the packets into queues, and process the packets

via a CPU based on a priority of those categories.

                On information and belief, Defendant Mellanox, without authorization or license

from Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’046

Patent, including contributory infringement of the ’046 Patent under 35 U.S.C. § 271(c) and/or §

271(f), either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Mellanox knows that the infringing

products (i) constitute a material part of the inventions claimed in the ’046 Patent; (ii) are especially

made or adapted to infringe the ’046 Patent; (iii) are not staple articles or commodities of

commerce suitable for non-infringing use; and (iv) are components used for or in its switches and

routers to utilize one or more packet processors that categorize packets into categories based on

the source of the packet, place the packets into queues, and process the packets via a CPU based

on a priority of those categories.




                                         ORIGINAL COMPLAINT
                                                -14-
           Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 15 of 16




               As a result of Mellanox’s infringement of the ’046 Patent, Parity Networks has

suffered monetary damages, and is entitled to an award of damages adequate to compensate it for

such infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                        VI.     JURY DEMAND

               Plaintiff Parity Networks demands a trial by jury of all matters to which it is entitled

to trial by jury, pursuant to FED. R. CIV. P. 38.

                                   VII.       PRAYER FOR RELIEF

       WHEREFORE, Parity Networks prays for judgment and seeks relief against Defendant as

follows:

       A.      That the Court determine that one or more claims of the Patents-in-Suit is infringed

               by Defendant Mellanox, either literally or under the doctrine of equivalents;

       B.      That the Court award damages adequate to compensate Parity Networks for the

               patent infringement that has occurred, together with prejudgment and post-

               judgment interest and costs, and an ongoing royalty for continued infringement;

       C.      That the Court award enhanced damages pursuant to 35 U.S.C. §284; and

       D.      That the Court award such other relief to Parity Networks as the Court deems just

               and proper.




                                          ORIGINAL COMPLAINT
                                                 -15-
       Case 6:20-cv-00051-ADA Document 1 Filed 01/24/20 Page 16 of 16




DATED: January 24, 2020                  Respectfully submitted,

                                         /s/ Andrew G. DiNovo
                                         Andrew G. DiNovo
                                         Texas State Bar No. 00790594
                                         adinovo@dinovoprice.com
                                         Adam G. Price
                                         Texas State Bar No. 24027750
                                         aprice@dinovoprice.com
                                         Daniel L. Schmid
                                         Texas State Bar No. 24093118
                                         dschmid@dinovoprice.com
                                         DINOVO PRICE LLP
                                         7000 N. MoPac Expressway, Suite 350
                                         Austin, Texas 78731
                                         Telephone: (512) 539-2626
                                         Telecopier: (512) 539-2627

                                         Counsel for Plaintiff Parity Networks LLC




                             ORIGINAL COMPLAINT
                                    -16-
